DETAILED ACTION
1.	The present application, filed on or after March 13, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application is continuation of Application No. 15/315,408 which has fallen abandoned.  	A Preliminary Amendment was filed July 23, 2020 cancelling Claims 1 – 21, and adding new Claims 22 – 32, which are currently pending and examined as set forth below.

Response to Amendment
2.	The Amendment filed November 9, 2021 (hereinafter “Amendment”) has been entered and carefully considered. Claims 22 – 32 remain pending in the application.  	The Amendment was filed in response to a Non-Final Rejection dated July 9, 2021 (“Non-Final Rejection”).  In the Amendment, the claims were not amended except certain dependencies were modified such that the claims depend from currently pending claims rather than cancelled claims.  Therefore, the Objection to the Claims set forth in the Non-Final Rejection is removed.  However, a new Objection to the Claims is set forth below.
	Despite Applicant’s remarks, the rejection under §103 is maintained, as explained below.  This Action is therefore made FINAL. 
	An Interview is suggested, as noted at the end of this Action, in order to advance prosecution.



Objections to Claims
3.	The claims are objected to because they contain certain words (e.g. “switch”) which are bolded; however, these terms have not been modified from the version of the claims as originally or previously presented. This presentation is therefore confusing and inappropriate.
	Claims not modified in an Amendment should be “clean,” without markings.  Please refer to MPEP §714 (II)(C)(B), which reads as follows:
	(B) Markings to Show the Changes: All claims being currently amended must be presented with markings to indicate the changes that have been made relative to the immediate prior version. 
	The bolded terms are not current amendments to the claims.  See also 37 CFR 
1.121(C)(2)-(3).
	Correction is required.  

Claim Eligibility – 35 USC § 101

4.	35 USC § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 22 - 32 are considered eligible under 35 U.S.C. § 101 because the claimed invention is NOT directed to a judicial exception (i.e., an abstract idea). Furthermore, this eligibility analysis is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).



The Claims are considered eligible because they do not recite - and therefore are not directed to - an abstract idea in that they do not recite a mental process, a mathematical concept, or a method of organizing human behavior.

Claim 32 is illustrative of eligibility:

Claim 32 recites the limitation: “wherein the switch comprises a switching logic, wherein the switching logic only permits messages from a trader data processing device to the trading platform data processing device, 20from the trading platform data processing device to a certain trader data processing device and from the trading platform data processing device to a group of trader data processing devices or to all trader data processing devices, and does not permit messages from a trader data processing device to another trader data processing device.”
Therefore, analyzing these limitations, it is clear that this claim is directed to an electronic trading platform including a switch and programmed “switching logic.”  This logic controls the direction and transmission of trading messages in the electronic trading platform, as recited above.  Analyzing the claim as a whole and an ordered combination, it is clear that this is an alleged technological solution to the technological problem of rapidly switching trading messages and preventing one trading from communicating with another, whereby potential fraud may occur.  
Therefore, this claim does not recite, nor is it directed to, a mental process, a mathematical concept, or a method of organizing human behavior. It is directed to an alleged improvement in the technical field of fraud prevention. It purports to solve the technical problems set forth in the specification at page 2.  
The other independent claims are similar to Claim 1 and are eligible for the same reasons set forth above. The respective dependent claims are eligible by virtue of their dependency on eligible independent claims. In particular, many of the dependent claims add technological limitations.
Accordingly, Claims 22 - 321 - 20 are eligible under 35 U.S.C. § 101


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 22 – 32 are rejected under 35 USC § 103 as being unpatentable over PCT Patent Publication No. WO 2010/077829 to Taylor et al (hereinafter “Taylor”) in view of U.S. Patent Publication No. 2005/0074033 to Chauveau (hereinafter “Chauveau”).
With regard to the Amendment:
The rejection is maintained because, respectfully, it is the position of the Office that Taylor teaches the “switch” features of the claimed invention and that the concept of a “trader” is well within the teachings of that reference, as well as Chauveau.
Claim Construction:  Switch and Traders
The Specification is clear on the intended meaning of these two terms:
“For years now, stock market trading has been carried out almost exclusively in a computerised manner. Thereby, the traders sit at a computer terminal, and this terminal is connected to a computer-implemented trading platform via a computer network. Such a trading platform as its key component comprises at least one so-called "matcher" (trading platform data processing device, i.e. an order accounting and implementation unit), in which orders are stored in an order book or are carried out. The matcher is connected on the one hand - generally via at least one switch - to the traders, and on the other hand to a backoffice (order post-processing system), in which the execution of the order is completed and the respective financial transaction is processed for example.”  (emphasis added) 

Thus, it seems clear that the proper construction of these two terms is as follows:  electronic stock “trades” (i.e. buying and selling of securities constitutes a “trade”) are carried out by “traders.”  That is, a trader is one who submits “orders” for the buying and selling – trading – of securities.  The trader is connected electronically to a “trading platform – where the trade is carried out or “processed” – by a switch.  The order is “executed” or processed by a matching process in which buy and sell orders having matching terms are “matched.”
The operation of this “matching” is well described in the Specification:
“The controlling unit of the matcher which selectively controls the execution or storage of the orders is the central key component of the trading platform. This unit compares incoming orders with the order book, carries out trade transactions (including confirmation, entry into the trade book and/or communication with the backoffice, as the case may be, notification to many or all participants) and/or registers orders into the order book, removes executed orders or modifies entries of partly executed orders.”  (emphasis added) 

This controlling unit or matcher component in particular is characterized in that the controlling unit of the trading platform data processing device is designed as a dedicated logic circuit.  The Specification teaches that such a dedicated logic circuit – which would be well known to a person of ordinary skill in the art as “hardware” or  “firmware” – can be implemented as a field programmable gate array or FPGA:
“A dedicated logic circuit is a hardware component or a group of hardware components, in which the logic functions, by way of which signals or data are processed, are implemented in a predefined manner by way of given circuits which are present in the hardware itself and which are defined. The logic circuit thus forms a function structure with blocks which are connected amongst one another. This is in contrast to main processors of conventional computers (including server-computers) which are designed as "generic", universally useable microprocessors which work off a sequence of commands provided in a memory (as software), wherein it is only this software and not the circuit itself which is for a specific purpose. 
Such a dedicated logic circuit can be designed for example as a field programmable gate array (FPGA). The FPGA is dedicated by way of the configuration i.e. is designed in an application-specific manner.”  (emphasis added) 

In other places, the Specification refers to such logic circuitry as “switching logic.”

Exact Same Teachings of Taylor
While not using the verbatim term “switch,” Taylor teaches the exact same functions and operations.  Like the claimed invention, orders flow into and out of the trading platform:
“[0016] The process of trading financial instruments may be viewed broadly as proceeding through a cycle as shown in Figure 1. At the top of the cycle is the exchange which is responsible for matching up offers to buy and sell financial instruments. Exchanges disseminate market information, such as the appearance of new buy/sell offers and trade transactions, as streams of events known as market data feeds. Trading firms receive market data from the various exchanges upon which they trade. Note that many traders manage diverse portfolios of instruments requiring them to monitor the state of multiple exchanges. Utilizing the data received from the exchange feeds, trading systems make trading decisions and issue buy/sell orders to the financial exchanges. Orders flow into the exchange where they are inserted into a sorted "book" of orders, triggering the publication of one or more events on the market data feeds.”  (emphasis added) 

Clearly, Taylor teaches “traders” that submit orders to buy and sell securities to exchanges.  Fig.1 is as follows:

    PNG
    media_image1.png
    370
    306
    media_image1.png
    Greyscale

Clearly, “order events” – i.e. “orders” or more specifically, “limit orders” – are generated by “traders” and sent to the exchanges from the trading platform which provide functions related to the trades such as generating “order books.”  Taylor teaches these functions plainly:
“[0021] In traditional market data platforms known to the inventors, the ticker plant may perform some normalization tasks on order book feeds, but the task of constructing sorted and/or price-aggregated views of order books is typically pushed to downstream components in the market data platform. The inventors believe that such a trading platform architecture increases processing latency and the number of discrete systems required to process order book feeds. As an improvement over such an arrangement, an embodiment of the invention disclosed herein enables a ticker plant to perform order feed processing (e.g., normalization, price-aggregation, sorting) in an accelerated and integrated fashion, thereby increasing system throughput and decreasing processing latency. In an exemplary embodiment, the ticker plant employs a coprocessor that serves as an offload engine to accelerate the building of order books. Financial market data received on a feed into the ticket plant can be transferred on a streaming basis to the coprocessor for high speed processing.
[0022] Thus, in accordance with an exemplary embodiment of the invention, the inventors disclose a method for generating an order book view from financial market depth data, the method comprising: (1) maintaining a data structure representative of a plurality of order books for a plurality of financial instruments, and (2) hardware- accelerating a processing of a plurality of financial market depth data messages to update the order books within the data structure. Preferably the hardware-accelerating step is performed by a coprocessor within a ticker plant. The inventors also disclose a system for generating an order book view from financial market depth data, the system comprising: (1) a memory for storing a data structure representative of a plurality of order books for a plurality of financial instruments, and (2) a coprocessor configured to process of a plurality of financial market depth data messages to update the order books within the data structure.”  (emphasis added) 

Therefore, looking at the trading platform of Taylor – as illustrated in an overview in Fig. 1 – it is important to look at the financial exchanges and trading platform as one “platform” – as one integrated trading platform.  “Order events” come into the exchanges from “traders” and are routed to the “electronic trading platform” and a switching operation is performed to route the orders to the appropriate order books, as noted in the quotation immediately above.  See also Taylor:  [0017] – [0019] as to the matching that occurs from the order books.
Furthermore, Taylor teaches that the electronic switching of orders is handled in the exact same manner at the claimed invention – by FPGA’s – as illustrated in Fig. 10:

    PNG
    media_image2.png
    573
    1294
    media_image2.png
    Greyscale

These functions are described, in part, as follows:
“[0075] In a preferred embodiment, the coprocessor 840 comprises a reconfigurable logic device 802. Preferably, data streams into the reconfigurable logic device 802 by way of system bus 806, although other design architectures are possible (see Figure 9(b)). Preferably, the reconfigurable logic device 802 is a field programmable gate array (FPGA), although this need not be the case. System bus 806 can also interconnect the reconfigurable logic device 802 with the processor 812 as well as RAM 808. In a preferred embodiment, system bus 806 may be a PCI-X bus or a PCI- Express bus, although this need not be the case. [0076] The reconfigurable logic device 802 has firmware modules deployed thereon that define its functionality. The firmware socket module 804 handles the data movement requirements (both command data and target data) into and out of the reconfigurable logic device, thereby providing a consistent application interface to the firmware application module (FAM) chain 850 that is also deployed on the reconfigurable logic device. The FAMs 85Oi of the FAM chain 850 are configured to perform specified data processing operations on any data that streams through the chain 850 from the firmware socket module 804. Examples of FAMs that can be deployed on reconfigurable logic in accordance with a preferred embodiments of the present invention are described below.”  (emphasis added) 

See also Taylor:  [0073] – [0080] for a more complete explanation of Figs. 8 – 10.  Thus, it is respectfully submitted that this functionality is considered to constitute the recited “electronic switch” of the claimed invention and it is achieved in the exact same manner – using firmware known as FPGA’s.  the “data” referenced above is clearly order data.  A person of ordinary skill in the art would readily understand these concepts.
Chauveau also teaches similar concepts of a trader and electronic data/order switch at [0036] – [0037], and [0069].
Therefore, the rejection under §103 is maintained.

For completeness of the record, the following is the original mapping of the cited references onto the claims:

With regard to Claim 22, Taylor teaches an electronic platform for stock exchange trading for a plurality of trader data processing devices which are in communicating connection with the platform,  (Taylor:  [0004] and [0016] – [0017], as well as Fig. 1.)

wherein the platform comprises a trading platform data processing device with memory means  (Taylor:  [0012] and [0022])

wherein the controlling unit is designed to process messages which are produced by one of the trader data processing devices and which contain orders,  (Taylor:  [0021] – [0022] and [0073] )

and thereby to compare the received orders with stored orders which are stored in the memory means and which form an order book, and to store a received order in the memory means in a manner depending on a result of the comparison, or, given a matching order already stored in the memory means, to at least partly carry it out and to at least partly delete the matching order in the memory means or to mark its as executed,   (Taylor:  [0017] and [0022] – [0027], wherein Taylor teaches “updating” the order book with  message “events” such as “add, modify, delete.”)

wherein the switch comprises a switching logic, wherein the switching logic only permits messages from a trader data processing device to the trading platform data processing device, from the trading platform data processing device to a certain trader data processing device and from the trading platform data processing device to a group of trader data processing devices or to all trader data processing devices, and does not permit messages from a trader data processing device to another trader data processing device.  (See at least Taylor: [0073] and  [0075] – [0080].  These sections describe the functions that are considered to constitute the recited “switch” and “switching logic.”  The claim recites that it is via the switch that the traders are connected to the trading platform.  These sections describe that functionality.  See also Figs. 8a – 8b and Fig. 10.
These sections describe a firmware application module (FAM) which is mounted on the reconfigurable logic device 802.  This latter device is a field programmable gate array (FPGA).  See Claim 23.  In [0079] – [0080], the processing of commands and message data by these components is referred to as a “pipeline sequence” or “pipeline path.”  As such, these FAM’s and the resulting pipelines prevent messages from being passed from trader to trader.  

Similarly, Chauveau teaches a time-stamped, switched network for electronic trading.  Chauveau is directed to a control system for generating time-aligned financial transactions, such as those executed in a stock trading platform.  See Chauveau:  Abstract and [0003] – [0004], as well as Fig. 7.  See also Fig. 10, broadcast logic 248, described in more detail at [0051] – [0054].
The system of Chauveau uses packet ID’s and packet processing for “downstream” routing and switching to prevent one trader from getting messages to and from another.  
Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the trading platform of Taylor, including its teachings involving the use of reconfigurable logic circuits, to add the dissemination/broadcast logic features of Chauveau.  The motivation for making this modification comes from Taylor.  It would greatly enhance Taylor’s dissemination of order feeds to utilize dedicated broadcast logic as taught by Chauveau.

With regard to Claim 23, Taylor teaches, in the switch, physically different paths, on the one hand for data flows from the trader data processing devices in the direction of the trading platform data processing device and on the other hand from the trading platform data processing device in the direction of the trader data processing devices, wherein a first path from the trader data processing device to the trading platform data processing device permits a transfer only of a message coming from one of the inputs, in the direction of the trading platform data processing device, whereas a second path from the trading platform data processing device to the trader data processing devices selectively permits a point-to-point connection or a broadcast connection.   (See at least Taylor Figs. 10-011a – 11c, and accompanying description, including at least [0084] – [0086].  The connections shown and described permit point to point connections in the processing of limit orders.

With regard to Claim 24, Taylor teaches wherein the switch is designed as an FPGA.   (See at least [0012].)

With regard to Claim 25, this claim is essentially identical to Claim 22, except it also recites:
“the communication network comprising several levels of switches in a tree-like hierarchical arrangement of the switches, wherein the network nodes of the levels are formed in each case by switches, wherein each trader data processing device is connected to the trading platform data processing device via an identical number of switches.”
Taylor teaches this limitation.  See at least Taylor Figs. 10-011a – 11c.  These drawings illustration different levels of connections in the network.  In addition, Taylor teaches as follows regarding a hierarchical branching structure:
“[0079] The FAM chain 850 preferably comprises a plurality of firmware application modules (FAMs) 850a, 850b, that are arranged in a pipelined sequence. However, it should be noted that within the firmware pipeline, one or more parallel paths of FAMs 850i can be employed. For example, the firmware chain may comprise three FAMs arranged in a first pipelined path (e.g., FAMs 850a, 850b, 850c) and four FAMs arranged in a second pipelined path (e.g., FAMs 85Od, 85Oe, 850f, and 850g), wherein the first and second pipelined paths are parallel with each other. Furthermore, the firmware pipeline can have one or more paths branch off from an existing pipeline path. A practitioner of the present invention can design an appropriate arrangement of FAMs for FAM chain 850 based on the processing needs of a given application.”  (emphasis added) 

As noted in Taylor, a person of ordinary skill in the art would understand that various levels and branches for processing orders could be configured.

With regard to Claim 26, Taylor teaches wherein - each trader data processing device is provided with a time generator, and each message from the trader data processing devices is provided with a time stamp generated by this time generator; and " the messages are sorted by the communication network in that in each switch of the tree-like hierarchical arrangement of the switches the messages are sorted according to the time stamp, in that an older message is forwarded first.  (See at least [0025] – [0032].  Furthermore, Chauveau is replete with time stamp teachings.)

With regard to Claim 27, this claim is essentially identical to Claim 22 and is obvious for the same reasons as set forth above with respect to that claim

With regard to Claim 28, this claim is essentially identical to Claim 23 and is obvious for the same reasons as set forth above with respect to that claim

With regard to Claim 29, this claim is essentially identical to Claim 24 and is obvious for the same reasons as set forth above with respect to that claim

With regard to Claim 30, this claim is essentially identical to Claim 25 and is obvious for the same reasons as set forth above with respect to that claim

With regard to Claim 31, this claim is essentially identical to Claim 26 and is obvious for the same reasons as set forth above with respect to that claim

With regard to Claim 32, this claim is essentially identical to Claim 22 except for the following limitation:
“and wherein the central switch has a further output which is distinct from an output by which the central switch communicates with the trading platform data processing device, and the central switch is configured to store, via the further output, all relevant messages which are transferred by the network node, in an archiving unit, wherein the archiving unit is configured to archive these messages.”
Taylor teaches this limitation.  See at least [0074] as to a “central processor” or main processor for the system.  A person of ordinary skill in the art would readily understand that any switch (e.g. processor) could serve as the central one.  Furthermore, Taylor teaches the storing of messages (e.g. limit orders).  See Figs. 17 – 18 and [0112], as well as [0126] – [0130].


Response to Arguments
6.	Applicant's arguments set forth in the Amendment have been fully considered but they are not persuasive.  
	With regard to the §103 rejection, Applicant argues essentially as follows:

    PNG
    media_image3.png
    128
    670
    media_image3.png
    Greyscale

The reading of Taylor onto the claimed invention is set forth in detail.  The functions of traders and an electronic switch are described in detail in Taylor, as noted.  The output of the switch in the quotation above is clearly illustrated in the Figure to be the “network.”  Referring to Fig. 1, which should be viewed as a whole in terms of the “trading platform,” would readily communicate to a person of ordinary skill in the art that the output of the processed data (i.e. “limit orders”) is to those who desire and need the data – i.e. “traders.”  
Thus, the very description pointed out by Applicant relates to the switching function.  Also, Applicant fails to point out that the switching is performed in Taylor by firmware devices, namely FPGA’s.  Therefore, the Office respectfully submits that it is clear from Taylor which entities are the traders and which component is the switch.  However, for further clarity, the traders are those submitting order events (“limit orders”) to the exchanges based on the order books generated by the platform of Taylor, and the switch is the co-processor described above which connects the traders to the exchange.
As quoted above in the claim construction, a switch is what connects the traders to the trading platform.  
Respectfully, Taylor in view of Chauveau render the claims obvious.

Conclusion
7.	Applicant should carefully consider the following in connection with this Office Action:

	A.	Finality
	THIS ACTION IS MADE FINAL.  See MPEP § 706.07.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

   	B.	Search and Prior Art
	The search conducted in connection with this Office Action, as well as previous Actions, encompassed the inventive concepts as defined in the Applicant’s specification. That is, the search(es) included concepts and features which are defined by the pending claims but also pertinent to significant although unclaimed subject matter.  Accordingly, such search(es) were directed to the defined invention as well as the general state of the art, including references which are in the same field of endeavor as the present application as well as related fields (e.g. stock trading platforms for accelerating processing of trades and orders). 
	Therefore, in addition to prior art references cited and applied in connection with this and any previous Office Actions, the following prior art is also made of record but not relied upon in the current rejection:
	U.S. Patent No. 10,037,568 to Taylor et al.  This reference is relevant to the features of electronic switches.
	U.S. Patent No. 10,262,365 to Venkataraman.  This reference is relevant to the features of a switch in the form of a sequencer.

	C.	Responding to this Office Action
	In view of the foregoing explanation of the scope of searches conducted in connection with the examination of this application, in preparing any response to this Action, Applicant is encouraged to carefully review the entire disclosures of the above-cited, unapplied references, as well as any previously cited references.  It is likely that one or more such references disclose or suggest features which Applicant may seek to claim.  Moreover, for the same reasons, Applicant is encouraged to review the entire disclosures of the references applied in the foregoing rejections and not just the sections mentioned.

	D.	Interviews and Compact Prosecution
	The Office strongly encourages interviews as an important aspect of compact prosecution.  Statistics and studies have shown that prosecution can be greatly advanced by way of interviews. Indeed, in many instances, during the course of one or more interviews, the Examiner and Applicant may reach an agreement on eligible and allowable subject matter that is supported by the specification.  
	Interviews are especially welcomed by this examiner at any stage of the prosecution process.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool (e.g. WebEx).  To facilitate the scheduling of an interview, the Examiner requests either a phone call at the number set forth below or the use of the AIR form as follows:

	USPTO Automated Interview Request  http://www.uspto.gov/interviewpractice.

	Other forms of interview requests filed in this application may result in a delay in scheduling the interview because of the time required to appear on the Examiner's docket.  Thus, a phone call or the use of the AIR form is strongly encouraged.
	
	E.	Communicating with the Office
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached on M - F 8:30AM - 5:30PM, ET.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached at (571) 272-6771.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



William (Bill) Bunker
U.S. Patent Examiner
AU 3691

(571) 272-0017

January 4, 2022
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691